NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted October 31, 2017* 
                               Decided November 7, 2017 
                                              
                                          Before 
 
                                DIANE P. WOOD, Chief Judge 
                                 
                                JOEL M. FLAUM, Circuit Judge 
                                 
                                DIANE S. SYKES, Circuit Judge 
 
No. 16‐1701 
 
EUGENE WARREN,                                    Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Central District of Illinois.
                                                   
      v.                                          No. 15‐cv‐1263 
                                                   
OFFICER WOODS,                                    Sue E. Myerscough, 
      Defendant‐Appellee.                         Judge. 

                                        O R D E R 

        Illinois prisoner Eugene Warren appeals the dismissal of his complaint alleging 
that a correctional officer violated his Eighth Amendment rights by refusing to protect 
him from another inmate who threw urine at him. The district judge dismissed the case 
because Warren had not alleged that the officer knew in advance that the inmate would 


                                                 
            * The defendant was not served in the district court and is not participating in 

this appeal. (We do not know his first name, so we have used his title instead.) We have 
agreed to decide this case without oral argument because the brief and record 
adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 16‐1701                                                                    Page 2 
 
attack him with urine. Because the judge should have given Warren a chance to amend 
his complaint to correct this omission, we vacate the judgment.   

       In his complaint Warren alleges that an inmate has been drenching him in urine. 
He reports an incident from August 2014 when “my neighbor . . . was throwing cups of 
urine, piss in my cell. I asked to speak to a Lt. (white shirt), C/O Woods told me that I 
can’t see no Lt!” The judge screened the complaint under 28 U.S.C. § 1915A and 
considered whether Warren stated an Eighth Amendment claim that Officer Woods was 
deliberately indifferent to a substantial risk of harm from the urine. See Farmer 
v. Brennan, 511 U.S. 825 (1994). The judge decided that Warren did not state a claim and 
dismissed the case because Warren failed to plead that he warned Woods before he was 
“doused with urine.” The judge added that any amendment would be futile because 
“the facts of this case do not now, and even if replead, could not give rise to a 
constitutional claim.”   

        On appeal Warren contends that the judge should have allowed him to proceed 
on his claim, and we agree. A prisoner states an Eighth Amendment claim by alleging 
that a prison guard knew about but ignored a substantial risk of serious harm from 
another inmate. See Billman v. Ind. Dep’t of Corrs., 56 F.3d 785, 788 (7th Cir. 1995); see also 
Gevas v. McLaughlin, 798 F.3d 475, 480 (7th Cir. 2015). The judge did not question 
whether getting splashed with someone else’s urine creates a serious risk of harm. 
Instead the judge observed that Warren did not allege that he notified Officer Woods in 
advance of the urine attack. But the judge should have given Warren a chance to supply 
that missing allegation because a sua sponte dismissal without one chance to fix a 
complaint raises “serious questions about fair access to the courts.” Luevano v. Wal‐Mart 
Stores, Inc., 722 F.3d 1014, 1022 (7th Cir. 2013); see also Kolupa v. Roselle Park Dist., 438 F.3d 
713, 714 (7th Cir. 2006) (“Any decision declaring ‘this complaint is deficient because it 
does not allege X’ is a candidate for summary reversal, unless X is on the list in Fed. R. 
Civ. P. 9(b).”).   

       We recognize that the judge thought that Warren could not possibly patch up his 
omission, but that is incorrect. Warren’s appellate brief illustrates why. In it Warren 
offers additional details of his encounters with Officer Woods and the urine‐throwing 
inmate in late 2014. These details make plausible his Eighth Amendment claim. He 
writes that between October and November 2014, he reported to Officer Woods that “my 
neighbor . . . was making threats to throw urine on me through the bars of my cell.” 
Woods, however, did nothing to protect Warren, telling him “I don’t care.” Instead 
Officer Woods ordered Warren to take down a plastic bag that Warren had hung for 
No. 16‐1701                                                                        Page 3 
 
“protection from getting assaulted with urine.” Later, as Warren had feared and warned, 
the inmate threw a cup of urine into Warren’s cell. The cup struck Warren in his face, 
splashing urine on his head and shirt. This cup throwing continued at least three times 
before another officer hauled the offending inmate to segregation.   

        We may consider these allegations, though they appear in Warren’s appellate 
brief and not in his complaint. “A party who appeals from a Rule 12(b)(6) dismissal may 
elaborate on her allegations so long as the elaborations are consistent with the pleading.” 
See Wigod v. Wells Fargo Bank, N.A., 673 F.3d 547, 555 (7th Cir. 2012). The appellate brief is 
consistent with the complaint because it elaborates on the offending inmate’s campaign 
to assault Warren with urine in late 2014. Although the first attack mentioned in the 
complaint occurred in August, the attack of three thrown cups described on appeal 
occurred soon after—around October—after Warren had warned Officer Woods of 
another impending attack. So Warren may proceed on a claim against Woods regarding 
the latter incident. 

       We offer two observations about this case on remand. First, Warren says in his 
appellate brief that he intends to seek compensatory damages, but those are unavailable 
unless he proves that he suffered a physical injury. See 42 U.S.C. § 1997e(e). He has 
alleged that he suffered only “mentally and emotionally,” and in his appellate brief, he 
adds that he experienced “emotional and mental stress, anguish, [and] shock.” These 
injuries will not permit him to recover compensatory damages. But if the trier of fact 
believes his assertions, he may be awarded nominal damages, and if the trier finds that 
Woods’s conduct was willful and wanton, Warren may recover punitive damages. 
See Gray v. Hardy, 826 F.3d 1000, 1007 (7th Cir. 2016); Smith v. Peters, 631 F.3d 418, 421 
(7th Cir. 2011). Second, after Warren files an amended complaint, the district court can 
examine whether getting splashed with another inmate’s urine constitutes serious harm. 
See Rhodes v. Chapman, 452 U.S. 337, 348 (1981).     

        The judgment is VACATED, and the case is REMANDED. We further order that 
the strike that the district court assessed against Warren be removed.